Citation Nr: 1129432	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  00-21 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

In June 2011, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issue of entitlement to a total rating based on individual unemployability.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a total rating based on individual unemployability, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

In March 2010, the Board determined that the evidence of record reasonably raised the issue of entitlement to a total rating based on individual unemployability (TDIU) and, thus, remanded it to the RO for development and adjudication.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  After undertaking the requisite development, the RO denied the Veteran's claim in a May 2011 supplemental statement of the case.  The claim was remitted to the Board for further appellate review.

In June 2011, prior to the promulgation of a decision by the Board, the Veteran submitted a statement wherein he indicated that he wished to withdraw his appeal with regard to the issue of entitlement to TDIU.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his claim and, accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to TDIU, and the claim is dismissed.


ORDER

The claim of entitlement to TDIU is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


